Exhibit 10.8
FORM OF XPO LOGISTICS, INC. CASH LONG-TERM INCENTIVE AWARD AGREEMENT, dated as
of July 31, 2020, (the “Grant Date”), between XPO LOGISTICS, INC., a Delaware
corporation (the “Company”), and [NAME].
This Award Agreement (this “Award Agreement”) sets forth the terms and
conditions of a cash long-term incentive award (this “Award”) granted to you
pursuant to this Award Agreement. This Award provides you with the opportunity
to earn, subject to the terms of this Award Agreement, an amount of cash
determined in accordance with this Award Agreement.
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THIS AWARD AGREEMENT,
INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 8 OF THIS AWARD
AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED YOUR ACCEPTANCE
OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. Definitions. As used in this Award Agreement, the following terms
have the meanings set forth below:
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Cause” shall have the meaning given to such term in your Employment Agreement.
“Change of Control” shall have the meaning given to such term in the Company’s
2016 Omnibus Incentive Compensation Plan, as amended, as in effect on the Grant
Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Determination Date” means, with respect to each Performance Period, the date
following the completion of such Performance Period on which the Committee
certifies the level of achievement of the applicable Performance Goals, which
shall be no later than March 10 immediately following the Performance Period.
“Earned Amount” means, with respect to each Tranche, the amount of cash earned
with respect to such Tranche based on the level of achievement of the
Performance Goals or otherwise in accordance with this Award Agreement.
“Employment Agreement” means any individual employment agreement between you and
the Company or any of its subsidiaries.



--------------------------------------------------------------------------------



“Performance Goal” means, with respect to each Tranche, the performance goals
applicable to such Tranche as set forth in Exhibit B.
“Performance Period” means, with respect to each Tranche, the period with
respect to which the Performance Goals are measured as set forth in Exhibit A.
“Section 409A” means Section 409A of the Code, and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.
“Settlement Date” means, with respect to each Tranche, on, or as soon as
reasonably practicable (and in any event no later than ten (10) calendar days)
following, the later of the date on which such Tranche becomes vested in
accordance with Section 2 of this Award Agreement and the Determination Date for
such Tranche; provided that with respect to any Tranche that becomes vested
pursuant to Section 2(b)(i) or Section 2(b)(iii) of this Award Agreement, the
Settlement Date shall not be later than the March 15 immediately following the
calendar year during which your death (in the case of vesting pursuant to
Section 2(b)(i) of this Award Agreement) or termination of employment by the
Company without Cause (in the case of vesting pursuant to Section 2(b)(iii) of
this Award Agreement), occurred.
“Target Amount” means, with respect to each Tranche, the target amount of cash
subject to such Tranche as set forth in Exhibit A.
“Tranche” means each of the 2020 Tranche, the 2021 Tranche, the 2022 Tranche and
the 2023 Tranche as identified in Exhibit A.
“Vesting Date” means, with respect to each Tranche, the vesting date specified
in Exhibit A.
SECTION 2. Vesting and Settlement.
(a) Regularly Scheduled Vesting. Except as otherwise provided in this Award
Agreement, the Earned Amount of each Tranche, determined based on the level of
achievement of the Performance Goals during the applicable Performance Period as
certified by the Committee, shall vest on the Vesting Date for such Tranche
subject to your continued employment through such Vesting Date. Except as
otherwise provided in this Award Agreement, no amount shall be earned and
payable with respect to any Tranche unless the Committee has certified the level
of achievement of the applicable Performance Goals. The Committee shall have
sole discretion to determine the level of achievement of the applicable
Performance Goals.
(b) Termination of Employment. Notwithstanding anything to the contrary in this
Award Agreement, upon your termination of employment with the Company and its
affiliates prior to the last Vesting Date, the Award shall be treated as
follows:
(i) if your employment terminates by reason of your death, you shall vest in (A)
the Earned Amount of any outstanding and unvested Tranche
2

--------------------------------------------------------------------------------



that relates to a Performance Period that ended prior to your termination of
employment, with such Earned Amount determined based on the level of achievement
of the Performance Goals for such Performance Period, which vesting shall occur
on the date of your death (or, if later, the Determination Date for such
Performance Period) and (B) the Earned Amount of the Tranche that relates to the
Performance Period in which your death occurs and the Earned Amount of any
Tranche for which the Performance Period is scheduled to commence after your
death, with each such Earned Amount equal to the Target Amount, which vesting
shall occur on the date of your death;
(ii) if your employment is terminated by the Company for Cause or by reason of
your Disability, or if you resign for any reason, the remainder of this Award
shall be forfeited immediately; and
(iii) if your employment is terminated by the Company without Cause, you shall
vest in (A) the Earned Amount of any outstanding and unvested Tranche that
relates to a Performance Period that ended prior to your termination of
employment, with such Earned Amount determined based on the level of achievement
of the Performance Goals for such Performance Period, which vesting shall occur
on the date of your termination of employment (or, if later, the Determination
Date for such Performance Period) and (B) a prorated portion of the Earned
Amount of the Tranche that relates to the Performance Period in which your
termination of employment occurs, with proration based on a fraction, the
numerator of which is the number of days from the first day of such Performance
Period through your termination of employment and the denominator of which is
the total number of days in such Performance Period, and with such Earned Amount
determined based on the level of achievement of the Performance Goals for such
Performance Period, which vesting shall occur on the Determination Date for such
Performance Period, and the remainder of this Award shall be forfeited.
(c) Change of Control. Upon a Change of Control prior to the last Determination
Date:
(i) the Earned Amount of any outstanding and unvested Tranche that relates to a
Performance Period that has ended prior to the Change of Control shall vest in
full, with such Earned Amount equal to (A) if such Change of Control occurs
prior to the Determination Date for such Performance Period, the Target Amount
or (B) if such Change of Control occurs on or after the Determination Date for
such Performance Period, the amount determined based on the actual level of
achievement of the Performance Goals for such Performance Period as certified by
the Committee prior to the Change of Control;
(ii) the Earned Amount of the Tranche that relates to the Performance Period in
which the Change of Control occurs shall vest in full, with such Earned Amount
equal to the greater of (A) an Earned Amount determined based on the level of
achievement of the Performance Goals through the latest
3

--------------------------------------------------------------------------------



practicable date prior to the Change of Control as certified by the Committee
prior to the Change of Control and (B) the Target Amount; and
(iii) if you remain employed through the Change of Control, the Earned Amount
for any Tranche for which the Performance Period is scheduled to commence after
the Change of Control shall vest in full, with such Earned Amount equal to the
Target Amount.
(d) Settlement of Award. On the Settlement Date for each Tranche, the Company
shall deliver to you or your legal representative a lump sum cash payment equal
to the Earned Amount of such Tranche (if any) that has vested in accordance with
the terms of this Award Agreement.
SECTION 3. Forfeiture of Award. If you (a) breach any restrictive covenant
(which, for the avoidance of doubt, includes any non-compete, non-solicit,
non-disparagement or confidentiality provisions) contained in any arrangements
with the Company (including any Employment Agreement and the confidentiality
covenant contained in Section 8(c) hereof) to which you are subject or (b)
engage in fraud or willful misconduct that contributes materially to any
financial restatement or material loss to the Company or any of its
subsidiaries, your rights with respect to this Award shall immediately
terminate, and you shall be entitled to no further payments or benefits with
respect thereto and, if this Award has vested and/or settled, the Company may
require you to forfeit or remit to the Company any amount payable, or the
after-tax net amount paid or received by you, in respect of this Award;
provided, however, that (i) the Company shall make such demand that you forfeit
or remit any such amount no later than six months after learning of the conduct
described in this Section 3 and (ii) in cases where cure is possible, you shall
first be provided a 15-day cure period to cease, and to cure, such conduct.
SECTION 4. Non-Transferability of Award. Unless otherwise provided by the
Committee in its discretion, this Award may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered. Any purported sale,
assignment, alienation, transfer, pledge, attachment or other encumbrance of
this Award in violation of the provisions of this Section 4 shall be void.
SECTION 5. Withholding, Consents and Legends.
(a) Withholding. The delivery of cash pursuant to Section 2(d) of this Award
Agreement is conditioned on your satisfaction of any applicable withholding
taxes in accordance with this Section 5(a). No later than the date as of which
an amount first becomes includible in your gross income for Federal, state,
local or foreign income tax purposes with respect to any portion of this Award,
you shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. In the event that there is withholding tax liability in connection with
the settlement of this Award, the Company may satisfy, in whole or in
4

--------------------------------------------------------------------------------



part, any withholding tax liability by withholding from the cash you would be
entitled to receive upon settlement of this Award, an amount equal to such
withholding tax liability.
(b) Consents. Your rights in respect of this Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including your consent
to the Company’s supplying to any third-party recordkeeper with respect to this
Award such personal information as the Company deems advisable to administer
this Award).
SECTION 6. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 7. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 8. Dispute Resolution.
(a) Jurisdiction and Venue. Notwithstanding any provision in your Employment
Agreement, you and the Company irrevocably submit to the exclusive jurisdiction
of (i) the United States District Court for the Southern District of New York
and (ii) the courts of the State of New York for the purposes of any suit,
action or other proceeding arising out of this Award Agreement. You and the
Company agree to commence any such action, suit or proceeding either in the
United States District Court for the Southern District of New York or, if such
suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the courts of the State of New York. You and the
Company further agree that service of any process, summons, notice or document
by U.S. registered mail to the other party’s address set forth below shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which you have submitted to jurisdiction in this
Section 8. You and the Company irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Award Agreement in (A) the United States District Court for the Southern
District of New York or (B) the courts of the State of New York, and hereby and
thereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement.
(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 8, except that
you may disclose information concerning such dispute to the court that is
5

--------------------------------------------------------------------------------



considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 9. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

If to the Company:
XPO Logistics, Inc.
Five American Lane
Greenwich, CT 06831
Attention: Chief Human Resources
Officer
If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
SECTION 10. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.
SECTION 11. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.
SECTION 12. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 13(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent.
SECTION 13. Section 409A.
6

--------------------------------------------------------------------------------



(a) It is intended that the provisions of this Award Agreement comply with
Section 409A, and all provisions of this Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.
(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.
(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
Business Day after such six-month period. For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treasury Regulations Section 1.409A-2(b)(2)(iii).
(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.
SECTION 14. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.
SECTION 15. Section 280G. Notwithstanding anything in this Award Agreement to
the contrary and regardless of whether this Award Agreement has otherwise
expired or terminated, unless otherwise provided in your Employment Agreement,
in the event that any payments, distributions, benefits or entitlements of any
7

--------------------------------------------------------------------------------



type payable to you (“CIC Benefits”) (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this paragraph would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then your CIC Benefits shall be reduced to such lesser amount (the
“Reduced Amount”) that would result in no portion of such benefits being subject
to the Excise Tax; provided that such amounts shall not be so reduced if the
Company determines, based on the advice of Compensation & Benefits Advisory
Services, LLC, or such other nationally recognized certified public accounting
firm as may be designated by the Company (the “Accounting Firm”), that without
such reduction you would be entitled to receive and retain, on a net after tax
basis (including, without limitation, any excise taxes payable under Section
4999 of the Code), an amount that is greater than the amount, on a net after tax
basis, that you would be entitled to retain upon receipt of the Reduced Amount.
Unless the Company and you otherwise agree in writing, any determination
required under this Section 15 shall be made in writing in good faith by the
Accounting Firm. In the event of a reduction of benefits hereunder, benefits
shall be reduced by first reducing or eliminating the portion of the CIC
Benefits that are payable under this Award Agreement and then by reducing or
eliminating the portion of the CIC Benefits that are payable in cash and then by
reducing or eliminating the non-cash portion of the CIC Benefits, in each case,
in reverse order beginning with payments or benefits which are to be paid the
furthest in the future. For purposes of making the calculations required by this
Section 15, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and you shall furnish to the Accounting
Firm such information and documents as the Accounting Firm may reasonably
require in order to make a determination under this Section 15, and the Company
shall bear the cost of all fees the Accounting Firm charges in connection with
any calculations contemplated by this Section 15. In connection with making
determinations under this Section 15, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
you before or after the Change of Control, including any non-competition
provisions that may apply to you and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.


[Signature Page Follows]
8


--------------------------------------------------------------------------------



The parties have duly executed this Award Agreement as of the date first written
above.

XPO Logistics, inc.by
              Meghan Henson
   Chief Human Resources Officer

[Executive]

[Cash LTI Award Signature Page]


--------------------------------------------------------------------------------



Exhibit A


Details of Award

TrancheTarget AmountPerformance PeriodVesting Date2020 Tranche$[●]The period
ending on the last day of calendar year 2020 and commencing on (a) July 1, 2020,
in the case of the Performance Goals based on Adjusted Cash Flow Per Share and
Relative Growth in Adjusted Cash Flow Per Share and (b) January 1, 2020 in the
case of the Performance Goal based on the ESG Metrics Scorecard.First
anniversary of Grant Date2021 Tranche$[●]Calendar year 2021January 15, 20222022
Tranche$[●]Calendar year 2022January 15, 20242023 Tranche$[●]Calendar year
2023January 15, 2026

A-1


--------------------------------------------------------------------------------



Exhibit B


Performance Goals


1. Performance Goals. For each Performance Period, the metrics for the
Performance Goals shall be the Company’s Adjusted Cash Flow Per Share (weighted
50%), the Company’s Relative Growth in Adjusted Cash Flow Per Share Percentile
Rank (weighted 25%) and ESG Metrics Scorecard (weighted 25%). The Performance
Goal for each metric shall be as set forth below in this Section 1, unless the
Committee shall determine in its discretion to reduce, or adjust the underlying
elements of, the applicable Performance Goal based on changes in economic
circumstances or government-related mandates that impact the Company’s financial
metrics, changes in the competitive market, or other factors that materially
change the relevance of the metric in the performance period. The level of
achievement of each Performance Goal shall be measured over the applicable
Performance Period for the applicable Tranche.
a. Adjusted Cash Flow Per Share. The Performance Goal relating to the Company’s
Adjusted Cash Flow Per Share for each Tranche is as follows:
i. 2020 Tranche

Company’s Adjusted Cash Flow Per ShareValue Earned as Percentage of Target*$3.65
or above200%$3.34150%$3.04100%Below $3.040%

* Linear interpolation shall be applied between each threshold.


ii. 2021 Tranche

Company’s Adjusted Cash Flow Per ShareValue Earned as Percentage of Target*$7.24
or above200%$6.63150%$6.03100%Below $6.030%

* Linear interpolation shall be applied between each threshold.


iii. 2022 Tranche
B-1

--------------------------------------------------------------------------------




Company’s Adjusted Cash Flow Per ShareValue Earned as Percentage of Target*$8.32
or above200%$7.62150%$6.93100%Below $6.930%

* Linear interpolation shall be applied between each threshold.


iv. 2023 Tranche

Company’s Adjusted Cash Flow Per ShareValue Earned as Percentage of Target*$9.16
or above200%$8.39150%$7.63100%Below $7.630%

* Linear interpolation shall be applied between each threshold.


b. Relative Growth in Adjusted Cash Flow Per Share. The Performance Goal
relating to the Company’s Relative Growth in Adjusted Cash Flow Per Share for
each Tranche is as follows:
Company’s Relative Growth in Adjusted Cash Flow Per Share
Percentile Rank
Value Earned as Percentage of Target*Greater than or equal to
75th percentile200%65th percentile150%55th percentile100%Below 55th percentile0%

* Linear interpolation shall be applied between each threshold.


c. ESG Metrics Scorecard. The Performance Goal relating to the ESG Metrics
Scorecard for each Tranche is as follows:

Company’s ESG Metrics Scorecard GradeValue Earned as Percentage of TargetEqual
to or greater than
90 points200%Equal to or greater than
85 points, but fewer
than 90 points150%

B-2

--------------------------------------------------------------------------------




Equal to or greater than
80 points, but fewer
than 85 points100%Fewer than 80 points0%



2. Determination of Performance Goal Achievement. Promptly following, and in any
event no later than the March 10 immediately after, the completion of each
Performance Period, the Committee will certify the actual level of achievement
of each Performance Goal applicable to such Performance Period.
3. Payout Formula. Except as otherwise expressly provided in Section 2(c) of the
Award Agreement, the Earned Amount of each Tranche shall be equal to the sum of:
a. the product of (i) 50% of the Target Amount (as set forth in Exhibit A) and
(ii) the Value Earned as a Percentage of Target Amount based on achievement of
the Performance Goal relating to the Company’s Adjusted Cash Flow Per Share,
calculated as set forth in Section 1 above, plus
b. the product of (i) 25% of the Target Amount (as set forth in Exhibit A) and
(ii) the Value Earned as a Percentage of Target Amount based on achievement of
the Performance Goal relating to the Company’s Relative Growth in Adjusted Cash
Flow Per Share, calculated as set forth in Section 1 above, plus
c. the product of (i) 25% of the Target Amount (as set forth in Exhibit A) and
(ii) the Value Earned as a Percentage of Target Amount based on achievement of
the Performance Goal relating to the ESG Metrics Scorecard, calculated as set
forth in Section 1 above.
4. Certain Definitions.
a. “Comparator Group” means the group consisting of the following companies, it
being understood that if any such company ceases to be an independent, publicly
traded company for any reason (including without limitation an acquisition,
merger, bankruptcy or liquidation) during any Performance Period, or sells
certain assets or enters into a new line of business that changes the
composition of its business profile during any Performance Period, then the
Committee may either cause such company to cease to constitute a member of the
Comparator Group for such Performance Period and each Performance Period
commencing thereafter, or provide for adjustments that normalize for the impact
of such changes on the Relative Growth in Adjusted Cash Flow Per Share metric,
in each case, in its sole discretion:
i. United Parcel Service, Inc. Class B
B-3

--------------------------------------------------------------------------------



ii. FedEx Corporation
iii. C.H. Robinson Worldwide, Inc.
iv. J.B. Hunt Transport Services, Inc.
v. Ryder System, Inc.
vi. Expeditors International of Washington, Inc.
vii. YRC Worldwide Inc.
viii. Echo Global Logistics, Inc
ix. Hub Group, Inc. Class A
x. Old Dominion Freight Line, Inc.
xi. ArcBest Corporation
xii. Saia, Inc.
xiii. DSV Panalpina A/S
xiv. Kuehne & Nagel International AG
xv. Werner Enterprises, Inc.
xvi. Landstar System, Inc.
b. “ESG Metrics Scorecard” means a scorecard approved by the Committee not later
than September 30, 2020 that sets forth performance initiatives and metrics for
each Performance Period in the categories of workforce/talent, employee and
community safety, diversity and inclusion, data security, environment and
sustainability, and/or governance. Such scorecard shall assign a number of
points to each initiative or metric such that the total number of points for the
initiatives and metrics relating to each Performance Period is equal to one
hundred (100).
c. “Adjusted Cash Flow Per Share” means (i) Adjusted EBITDA (determined in
accordance with the company’s monthly operating reports and for external
reporting purposes and adjusted for the impact of stock and long-term cash-based
compensation) less gross capital expenditures and net interest divided by (ii)
diluted shares outstanding (provided that the Committee may, in its discretion,
adjust the number of diluted shares outstanding to neutralize the impact of
changes in capital structure (including stock splits, reverse stock splits, or
stock dividends)).
d. “Relative Growth in Adjusted Cash Flow Per Share Percentile Rank” means the
percentile rank, calculated in accordance with the methodology approved by the
Committee, of the Company’s Growth in Adjusted Cash Flow Per Share relative to
the Growth in Adjusted Cash Flow Per Share of the companies in the Comparator
Group. “Growth”, for the Company and each member of the Comparator Group, shall
refer to (i) with respect to the 2020 Tranche, the percent change in Adjusted
Cash Flow Per Share between applicable Performance Period (i.e., second-half of
calendar year 2020) and the second-half of calendar year 2019, and (ii) with
respect to each subsequent Tranche, the percent change in Adjusted Cash Flow Per
Share between the applicable Performance Period and calendar year 2020.
B-4